Exhibit 10.1

 

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

 

This Amendment No. 1 to Rights Agreement, dated as of 18th day of December, 2012
(this “Amendment”), is entered into by and between Calgon Carbon Corporation, a
Delaware corporation (the “Company”), and Registrar and Transfer Company, a New
Jersey corporation, successor to StockTrans, Inc. (the “Rights Agent”).

 

WHEREAS, the Company and StockTrans, Inc., the previous Rights Agent, are
parties to that certain Rights Agreement dated as of January 27, 2005 (the
“Rights Agreement”.)

 

WHEREAS, on December 18, 2012, the Company appointed Registrar and Transfer
Company, a New Jersey corporation, as the successor Rights Agent under the
Rights Agreement.

 

WHEREAS, pursuant to and in accordance with Section 26 thereof, the parties
desire to further amend the Rights Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and in the Rights Agreement, the parties hereto agree as follows:

 

1.             The definition of “Rights Agent” in the preamble of the Rights
Agreement shall refer to Registrar and Transfer Company, a New Jersey
corporation.

 

2.             Section 21. Change of Rights Agent of the Rights Agreement is
hereby replaced in its entirety to read as follows:

 

“Section 21. Change of Rights Agent. The Rights Agent or any successor Rights
Agent may resign and be discharged from its duties under this Agreement upon
thirty (30) days’ notice in writing mailed to the Company, and to each transfer
agent of the Common Stock and Preferred Stock, by registered or certified mail,
and, if such resignation occurs after the Distribution Date, to the registered
holders of the Rights Certificates by first-class mail. The Company may remove
the Rights Agent or any successor Rights Agent upon thirty (30) days’ notice in
writing, mailed to the Rights Agent or successor Rights Agent, as the case may
be, and to each transfer agent of the Common Stock and Preferred Stock, by
registered or certified mail, and, if such removal occurs after the Distribution
Date, to the holders of the Rights Certificates by first-class mail. If the
Rights Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Rights Agent. If the
Company shall fail to make such appointment within a period of thirty (30) days
after giving notice of such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of a Rights Certificate (who shall, with such notice, submit his
Rights Certificate for inspection by the Company), then any registered holder of
any Rights Certificate may apply to any court of

 

1

--------------------------------------------------------------------------------


 

competent jurisdiction for the appointment of a new Rights Agent. Any successor
Rights Agent, whether appointed by the Company or by such court, shall be a
corporation organized and doing business under the laws of the United States or
of any state in the United States, in good standing, which is authorized under
such laws to exercise stock transfer or corporate trust powers and is subject to
supervision or examination by federal or state authority and is registered as a
Transfer Agent in accordance with the applicable provisions of the Securities
Exchange Act of 1934, as amended, and is qualified to act as a Transfer Agent
under the ruled of the New York Stock Exchange. After appointment, the successor
Rights Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose. Not later than the effective date of any such appointment, the
Company shall file notice thereof in writing with the predecessor Rights Agent
and each transfer agent of the Common Stock and the Preferred Stock, and, if
such appointment occurs after the Distribution Date, mail a notice thereof in
writing to the registered holders of the Rights Certificates. Failure to give
any notice provided for in this Section 21, however, or any defect therein,
shall not affect the legality or validity of the resignation or removal of the
Rights Agent or the appointment of the successor Rights Agent, as the case may
be.”

 

3.             The Rights Certificate, substantially in the form of Exhibit B,
is hereby replaced it its entirety with the following form:

 

“Exhibit B

 

[Form of Rights Certificate]

 

Certificate No. R-

            Rights

 

NOT EXERCISABLE AFTER FEBRUARY 3, 2015 OR EARLIER IF REDEEMED BY THE COMPANY.
THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT $0.001
PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON (AS SUCH TERM IS
DEFINED IN THE RIGHTS AGREEMENT) AND ANY SUBSEQUENT HOLDER OF SUCH RIGHTS MAY
BECOME NULL AND VOID. [THE RIGHTS REPRESENTED BY THIS RIGHTS CERTIFICATE ARE OR
WERE BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN
AFFILIATE OR ASSOCIATE OF AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE
RIGHTS AGREEMENT). ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS
REPRESENTED HEREBY MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN
SECTION 7(e) OF SUCH AGREEMENT.](1)

 

--------------------------------------------------------------------------------

(1)  The portion of the legend in brackets shall be inserted only if applicable
and shall replace the preceding sentence.

 

2

--------------------------------------------------------------------------------


 

Rights Certificate

 

CALGON CARBON CORPORATION

 

This certifies that                                             , or registered
assigns, is the registered owner of the number of Rights set forth above, each
of which entitles the owner thereof, subject to the terms, provisions and
conditions of the Rights Agreement, dated as of January 27, 2005 (the “Rights
Agreement”), between Calgon Carbon Corporation, a Delaware corporation (the
“Company”), and Registrar and Transfer Company, a New Jersey corporation (the
“Rights Agent”), to purchase from the Company at any time prior to 5:00 P.M.
(New York City time) on February 3, 2015 (unless such date is extended prior
thereto by the Board of Directors) at the office or offices of the Rights Agent
designated for such purpose, or its successors as Rights Agent, one
ten-thousandth of a fully paid, non-assessable share of Series A Junior
Participating Preferred Stock (the “Preferred Stock”) of the Company, at a
purchase price of $35.00 per one ten-thousandth of a share (the “Purchase
Price”), upon presentation and surrender of this Rights Certificate with the
Form of Election to Purchase and related Certificate duly executed. The number
of Rights evidenced by this Rights Certificate (and the number of shares which
may be purchased upon exercise thereof) set forth above, and the Purchase Price
per share set forth above, are the number and Purchase Price as of January 27,
2005, based on the Preferred Stock as constituted at such date. The Company
reserves the right to require prior to the occurrence of a Triggering Event (as
such term is defined in the Rights Agreement) that a number of Rights be
exercised so that only whole shares of Preferred Stock will be issued.

 

Upon the occurrence of a Section 11(a)(ii) Event (as such term is defined in the
Rights Agreement), if the Rights evidenced by this Rights Certificate are
beneficially owned by (i) an Acquiring Person or an Affiliate or Associate of
any such Acquiring Person (as such terms are defined in the Rights Agreement),
(ii) a transferee of any such Acquiring Person, Associate or Affiliate, or (iii)
under certain circumstances specified in the Rights Agreement, a transferee of a
person who, after such transfer, became an Acquiring Person, or an Affiliate or
Associate of an Acquiring Person, such Rights shall become null and void and no
holder hereof shall have any right with respect to such Rights from and after
the occurrence of such Section 11(a)(ii) Event.

 

As provided in the Rights Agreement, the Purchase Price and the number and kind
of shares of Preferred Stock or other securities, which may be purchased upon
the exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the happening of certain events, including
Triggering Events.

 

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties

 

3

--------------------------------------------------------------------------------


 

and immunities hereunder of the Rights Agent, the Company and the holders of the
Rights Certificates, which limitations of rights include the temporary
suspension of the exercisability of such Rights under the specific circumstances
set forth in the Rights Agreement. Copies of the Rights Agreement are on file at
the above-mentioned office of the Rights Agent and are also available upon
written request to the Rights Agent.

 

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office or offices of the Rights Agent designated for
such purpose, may be exchanged for another Rights Certificate or Rights
Certificates of like tenor and date evidencing Rights entitling the holder to
purchase a like aggregate number of one ten-thousandths of a share of Preferred
Stock as the Rights evidenced by the Rights Certificate or Rights Certificates
surrendered shall have entitled such holder to purchase. If this Rights
Certificate shall be exercised in part, the holder shall be entitled to receive
upon surrender hereof another Rights Certificate or Rights Certificates for the
number of whole Rights not exercised.

 

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be redeemed by the Company at its option at a redemption price
of $0.001 per Right at any time prior to the earlier of the close of business on
(i) the tenth Business Day following the Stock Acquisition Date (as such time
period may be extended pursuant to the Rights Agreement), and (ii) the Final
Expiration Date. The aggregate redemption price otherwise payable to a
beneficial holder of Rights shall be rounded to the nearest $0.01, provided,
however, if such aggregate redemption price is less than $0.01, such holder will
be entitled to receive $0.01 upon the redemption of such Rights. In addition,
under certain circumstances following the Stock Acquisition Date, the Rights may
be exchanged, in whole or in part, for shares of the Common Stock, or shares of
preferred stock of the Company having essentially the same value or economic
rights as such shares. Immediately upon the action of the Board of Directors of
the Company authorizing any such exchange, and without any further action or any
notice, the Rights (other than Rights which are not subject to such exchange)
will terminate and the Rights will only enable holders to receive the shares
issuable upon such exchange.

 

No fractional shares of Preferred Stock will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions which are integral
multiples of one ten-thousandth of a share of Preferred Stock, which may, at the
election of the Company, be evidenced by depositary receipts), but in lieu
thereof a cash payment will be made, as provided in the Rights Agreement. The
Company, at its election, may require that a number of Rights be exercised so
that only whole shares of Preferred Stock would be issued.

 

No holder of this Rights Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of shares of Preferred Stock
or of any other securities of the Company which may at any time be issuable on
the exercise hereof, nor shall anything contained in the Rights Agreement or
herein be construed to confer upon the holder hereof, as such, any of the rights
of a stockholder of the Company

 

4

--------------------------------------------------------------------------------


 

or any right to vote for the election of directors or upon any matter submitted
to stockholders at any meeting thereof, or to give consent to or withhold
consent from any corporate action, or, to receive notice of meetings or other
actions affecting stockholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights, or otherwise, until the Right or
Rights evidenced by this Rights Certificate shall have been exercised as
provided in the Rights Agreement.

 

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by an authorized signatory of the Rights Agent.

 

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

 

Dated as of                        ,

 

 

ATTEST:

 

Calgon Carbon Corporation

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

Countersigned:

 

 

 

 

 

Registrar and Transfer Company

 

 

 

 

 

By:

 

 

Date of countersignature:           ,   

 

Authorized Signatory”

 

 

 

 

4.             The parties acknowledge and agree that this Amendment is an
integral part of the Rights Agreement.  Notwithstanding any provision of the
Rights Agreement to the contrary, in the event of any conflict between this
Amendment and the Rights Agreement or any part of either of them, the terms of
this Amendment shall control.

 

5.             Except as expressly set forth herein, the terms and conditions of
the Rights Agreement are and shall remain in full force and effect and shall be
otherwise unaffected hereby.

 

6.             The Rights Agreement, as amended by this Amendment, sets forth
the entire understanding of the parties with respect to the subject matter
thereof and hereof.

 

7.             This Amendment shall be governed by, interpreted under and
construed in accordance with the laws of the state of Delaware, without regard
to laws that might otherwise govern under applicable conflicts of laws
principles.

 

5

--------------------------------------------------------------------------------


 

8.             This Amendment may be executed in any number of counterparts,
each of which shall be an original and all of which shall constitute one and the
same document.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS  WHEREOF,  the  parties  hereto  have  caused  this Amendment  to be
duly  executed and  attested,  all as of the day and year first above written.

 

 

 

CALGON CARBON CORPORATION

 

 

 

 

 

By:

/s/ Stevan R. Schott

 

Name:

Stevan R. Schott

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

REGISTRAR AND TRANSFER COMPANY

 

 

 

 

 

By:

/s/ Nicola Giancaspro

 

Name:

Nicola Giancaspro

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------